DAUKSCH, Judge.
This is an appeal from a judgment in a marriage dissolution case. The principal point on appeal concerns the award of permanent alimony. It is apparent from the record that appellee is potentially capable of supporting herself and should be encouraged to do so. The award of permanent alimony was improper under the dictates of Campbell v. Campbell, 432 So.2d 666 (Fla. 5th D.C.A.1983). We reverse the award of permanent alimony and remand this matter to the trial court to determine a proper period of time for rehabilitative alimony. Of course, if at the end of the period of time it is demonstrated that the appellee has made an honest significant effort and is unable to support herself, then the rehabilitative alimony may be continued for a longer time or converted to permanent alimony. In all other respects the judgment is affirmed.
Affirmed in part; reversed in part.
Remanded.
COWART and FRANK D. UPCHURCH, Jr., JJ., concur.